

Exhibit 10.1


XERIUM TECHNOLOGIES, INC.
2017-2019 LONG TERM INCENTIVE PLAN
This Xerium Technologies, Inc. 2017-2019 Long Term Incentive Plan (the "LTIP")
provides for the grant of incentive award opportunities (each, an "Award")
payable, if earned, in cash. Because any Award under the LTIP will be paid in
cash, and not equity, the Awards granted under the LTIP are not made pursuant to
the Xerium Technologies, Inc. 2010 Equity Incentive Plan (the "EIP"); provided,
however, that, unless inconsistent with the express terms of the LTIP and the
Award Agreement governing each Award (attached hereto as Exhibit A), the LTIP
shall be construed, and the Awards shall be administered, consistent with the
provisions of the Plan, the terms of which are herein incorporated by reference.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the EIP.


1.Administration: Eligibility. The LTIP shall be administered by the Committee
as described in the EIP. The Committee may in its discretion consult with
outside advisors or internal Company resources for purposes of making any
determinations in connection with its administration of the Program. Eligibility
to participate in the LTIP shall be limited to those officers who are selected
by the Committee to participate in the LTIP from among those individuals who are
eligible to participate in the EIP. Each selected individual who signs and
returns an Award Agreement in substantially the form of Exhibit A shall be a
participant ("Participant") in this LTIP. Participation in any Award shall not
entitle a Participant to share in any future Awards or in any other future
awards of the Company or its subsidiaries.


2.Form of Award; Determination of Number of Units. Awards will consist of
Phantom Stock Units. Each Phantom Stock Unit represents the right to receive a
cash amount equal to the Average Value (defined in the Award Agreement) of one
share of common stock of the Company to the extent vested and on the applicable
date(s) set forth herein, subject to the terms and conditions of the LTIP and
the Award Agreement. The number of Phantom Stock Units covered by an Award (the
"Units") shall be as determined by the Committee and set forth in Schedule 1 to
the Award Agreement.


3.Determination of Time-Based Versus Performance-Based Units. Participants will
receive fifty percent (50%) of their Units in the form of time-based Units as
described in Section 4 below ("Time-Based Units") and fifty percent (50%) of
their Units credited to them as performance-based Units ("Performance-Based
Units") as described in Section 5 below, to be earned and vested subject to
satisfaction of certain performance conditions. The performance period is the
three-year period comprising a three year period beginning on the date of each
Participant's grant and ending on the third (3rd) anniversary of such grant
date.


4.General Terms of Time-Based Units. Any Units that are to be conveyed in the
form of Time-Based RSUs will be granted as of the date set forth in Schedule 1
to the Award Agreement. The Award Agreement provides that Time-Based Units shall
vest on the third (3rd) anniversary of such grant date and settle in cash as
soon as administratively possible after the third (3rd) anniversary of such
grant date, but in all events before the 15th day of the third month following
December 31 following the third (3rd) anniversary of such grant date.


5.General Terms of Performance-Based Units. The determination of the number of
Phantom Stock Units to vest and be payable in cash at the end of the three-year
performance period with respect to the Performance-Based Units shall be made in
accordance with the provisions of the Award Agreement. The Award Agreement
provides that the Performance-Based Units will vest based on achievement of
certain performance goals described in Schedule 2. Vested Performance-Based
Units will settled in cash as soon as administratively possible after the third
(3rd) anniversary of such grant date, but in all events before the 15th day of
the third month following December 31 following the third (3rd) anniversary of
such grant date.







--------------------------------------------------------------------------------




6.Forfeiture Upon Termination of Employment. Except as provided in the Award
Agreement with respect to a Change of Control, death or Disability, a
termination of employment by the Company without Cause or by the Participant
with Good Reason or a Retirement by the Participant (as "Disability", "Cause",
'Good Reason" and "Retirement" are defined in the Award Agreement),
notwithstanding vesting under Section 4 or Section 5, no Time-Based Units or
Performance-Based Units shall vest and be payable to or in respect of a
Participant unless the Participant is employed by the Company or a subsidiary on
the third (3rd) anniversary of such grant date.


7.Tax Withholding. The minimum tax withholding amount with respect to any
payments being made in respect of vested Units will be made at the time of
payment.


8.Intent to be Exempt from Section 162(m). The Units are not intended to qualify
for the performance-based compensation exception under Section 162(m) of the
Code.


9.Nature of Awards. Awards hereunder, and the underlying cash amounts payable,
are unfunded.


10.Clawback. If a Participant receives an Award payout under the LTIP based on
financial statements that are subsequently required to be restated in a way that
would decrease the amount of cash to which the Participant was entitled, the
Participant will refund to the Company the difference between what the
Participant received and what the Participant should have received; provided
that (i) the value of any difference to be refunded will be determined net of
withholding and (ii) no refund will be required for cash paid more than three
years prior to the date on which the Company is required to prepare the
applicable restatement. The value of any difference to be refunded will be
determined in a manner consistent with regulations the Securities and Exchange
Commission may adopt pursuant to Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act.


11.Amendment. The Committee may amend the LTIP at any time and from time to
time, and may terminate the LTIP, in each case subject only to such limitations,
if any, as the EIP may impose.


12.409A. This LTIP and the Units granted thereunder shall be construed and
administered consistent with the intent that they at all times be in compliance
with or exempt from the requirements of Section 409A of the Code and the
regulations promulgated thereunder.







--------------------------------------------------------------------------------




EXHIBIT A
XERIUM TECHNOLOGIES, INC.
LTIP AWARD AGREEMENT
(2017-2019 LTIP)
Pursuant to the terms of the Xerium Technologies, Inc. Long Term Incentive Plan
effective for fiscal years 2017 through 2019 (the "2017-2019 LTIP"), Xerium
Technologies, Inc. (the "Company") hereby grants to (the "Employee") the Phantom
Stock Units (“Units”) described below.


1.The Phantom Stock Unit Award. The Phantom Stock Unit Award is subject to the
terms and conditions of this LTIP Award Agreement and the 2017-2019 LTIP. The
Company hereby grants to the Employee the number of Units specified on Schedule
1, as of the date specified on Schedule 1, subject to the terms and conditions
of this Agreement and the LTIP (the "Award"). An Award shall be paid hereunder,
only to the extent that the Employee has a nonforfeitable right to such portion
of the Award, as provided in this Agreement. The Employee's rights to the Units
are subject to the restrictions described in this Agreement and the LTIP in
addition to such other restrictions, if any, as may be imposed by law.


2.Definitions. The following definitions will apply for purposes of this
Agreement. Capitalized terms not defined in the Agreement are used as defined in
the Plan.


(a)"Agreement" means this LTIP Award Agreement granted by the Company and agreed
to by the Employee.


(b)"Average Value" means, on the applicable date, or if the applicable date is
not a date on which the NYSE is open the next preceding date on which the NYSE
was open, the average of the last sale prices with respect to such Common Stock
reported on the NYSE for the 30 previous trading days or, if on any such date
either (i) such Common Stock has not been quoted by the NYSE for the previous 30
trading days, the average of the last sale prices for such shorter period, or
(ii) such Common Stock is not quoted by the NYSE, the average of the closing bid
and asked prices with respect to such Common Stock, as furnished by a
professional market maker making a market in such Common Stock selected by the
Committee in good faith; or, if no such market maker is available, the fair
market value of such Common Stock as of such day as determined in good faith by
the Committee.


(c)"Cause" has the meaning ascribed to it in the written employment agreement
between the Company and the Employee (as in effect on the date hereof).


(d)"Change of Control" shall mean any of the following which takes place after
the Effective Date: (A) any Person or "group," within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the "Act"), other
than the Company or any of its subsidiaries or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or one of its
subsidiaries, becomes a beneficial owner, directly or indirectly, in one or a
series of transactions, of securities representing more than fifty percent (50%)
of the total number of votes that may be cast for the election of directors of
the Company; (B) any merger or consolidation involving the Company occurs and
the beneficial owners of the Company's voting securities outstanding immediately
prior to such consolidation, merger, sale or other disposition do not,
immediately following the consummation of such consolidation, merger, sale or
other disposition, hold beneficial ownership, directly or indirectly, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for election of directors of the surviving or resulting
corporation; (C) any sale or other disposition of all or a substantial portion
of the assets of the Company occurs and the beneficial owners of the Company's
voting securities outstanding immediately prior to such sale or other
disposition do not, immediately following the consummation of such sale or other
disposition, hold beneficial ownership, directly or indirectly, of securities
representing fifty percent (50%) or more of the total number of votes that may
be cast for election





--------------------------------------------------------------------------------




of directors of the acquiring Person or Persons in the case of any sale or other
disposition; or (D) a change in the composition of the members of the Board such
that the individuals who, as of the Effective Date, constitute the Board (such
Board, the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that, for purposes of this
Section 3(d)(ii)(D), any individual who becomes a member of the Board subsequent
to the Effective Date, whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board;
provided, further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board. For the purpose of this definition, the term "beneficial
owner" (and correlative terms, including "beneficial ownership") shall have the
meaning set forth in Rule 13d-3 under the Act.


(e)"Change of Control Termination" means a termination of the Employee's
employment with the Company or a member of the Company Group that occurs within
three (3) months prior to a Change of Control as a result of (x) termination by
a member of the Company Group without Cause or (y) a Good Reason Termination.


(f)"Common Stock" means the common stock of the Company, $0.01 par value.


(g)"Company Group" means the Company together with its Affiliates.


(h)"Disability" has the meaning ascribed to it in the written employment
agreement between the Company and the Employee (as in effect on the date
hereof).


(i)"Good Reason Termination" shall mean a termination of employment by the
Employee with "Good Reason," as such term is defined in the written employment
agreement between the Company and the Employee (as in effect on the date
hereof), where the Employee provides notice of the Good Reason event within 90
days of its occurrence and provides the Company at least 30 days to cure such
matter.


(j)"Grant Date" means the date specified on Schedule 1.


(k)"NYSE" means the New York Stock Exchange.


(l)"Person" means any individual, partnership, limited liability company,
corporation, association, trust, joint venture, unincorporated organization, or
other entity or group, and "Affiliated Person" means, with respect to any
Person, any other Person that directly or indirectly controls or is controlled
by or is under common control with such Person.


(m)"Pro Rata Portion" shall mean the product of (x) a fraction, the numerator of
which is, as of the time of measurement, the number of months (rounded down to
the nearest whole number) occurring since the Grant Date and the denominator of
which is 36 and (y) 100% of the Units not previously Vested; provided, however,
that, in the event of a termination of employment due to Retirement, “Pro Rata
Portion” shall mean the product of (x) the fraction as determined in the
foregoing clause and (y) a percentage of the Units not previously Vested equal
to the sum of (1) 100% multiplied by 50% (representing the Time-Based Units),
plus (2) the percentage of the Cumulative Adjusted EBITDA Target (as set forth
on Schedule 2) projected to be achieved as of the most recent quarter end
multiplied by 25%, plus (3) the percentage of the RONA Target (as set forth on
Schedule 2) projected to be achieved as of the most recent quarter end
multiplied by 25%.
   





--------------------------------------------------------------------------------




(n)"Retirement" means the retirement from employment with the Company by the
Employee after the employee reaches the age of 65.


(o)"Vested" means that portion of the Award to which the Employee has a
nonforfeitable right.
3.    Vesting. Subject to Sections 5 and 6 below:


(a)Time-Based Units shall become Vested on the third (3rd) anniversary of the
Grant Date.


(b)Performance-Based Units shall become Vested in accordance with the criteria
set out in Schedule 2.


(c)Notwithstanding subsections (a) and (b), except as provided in Sections 5 and
6, all Units shall be forfeited if Employee's employment terminates for any
reason whatsoever before the third (3rd) anniversary of the Grant Date.


4.    Payment of Award. Subject to Sections 5 and 6 below, as soon as
practicable after the third (3rd) anniversary of the Grant Date, and in all
events before the 15th day of the third month following December 31 following
the third (3rd) anniversary of the Grant Date, the Company shall pay to the
Employee a cash amount equal to the Average Value of that number of Units that
have become Vested.


5.    Change of Control. In the event of a Change of Control, then all
Time-Based Units and Performance-Based Units shall become fully and immediately
Vested as though 100% of the target performance goals were achieved, as
described in Schedule 2. If Employee incurred a Change of Control Termination,
all Time-Based RSUs and Performance Shares otherwise forfeited upon such
termination shall become fully and immediately Vested. In the case of either a
Change of Control or a Change of Control Termination, the Company shall pay to
the Employee a cash amount equal to the Average Value of that number of Units
that have become Vested pursuant to one of the two preceding sentences and
shall, to the extent practicable, be paid immediately preceding the effective
time of the Change of Control transaction.


6.    Termination of Employment.


(a)Resignation or Termination by the Company. If the Employee ceases to be
employed by the Company Group as a result of resignation, dismissal or any other
reason, then the portion of the Award that has not previously Vested shall be
forfeited automatically; provided that in the event of a termination of
Employee's employment by a member of the Company Group without Cause, as a
result of death or Disability, a Good Reason Termination or a Retirement, a
portion of the Units (both Time-Based Units and Performance-Based Units) equal
to the Pro Rata Portion of the Units as of the time of termination shall Vest
immediately prior to such termination and the Company shall pay to the Employee
a cash amount equal to the Average Value of that number of Units that have
become Vested thereby as soon as practicable thereafter, and in all events
before the 15th day of the third month following the end of the calendar year in
which such Units became Vested.


(b)Meaning of termination of employment. Termination of employment occurs on the
date of notice to Employee, except that if (i) the Company or a member of the
Company Group is required to give Employee a written notice of termination of
employment, and (ii) the termination of employment is not effective for a period
of more than thirty (30) days due to applicable law or contractual arrangements
between a member of the Company Group and the Employee, then, solely for the
purposes of this Award, including without limitation Section 6(a) hereof and the
determination of the Pro Rata Portion, the Employee's employment shall be deemed
terminated and the Employee





--------------------------------------------------------------------------------




shall be deemed ceased to be employed by the Company Group on the date that is
thirty (30) days from the date of such notice instead of the actual date of
termination.


7.    Dividends. No dividend equivalents shall be paid on Units (either
Time-Based Units or Performance-Based Units).


8.    Clawback. If the Employee receives an Award payout under the LTIP based on
financial statements that are subsequently required to be restated in a way
that, in the reasonable determination of the Committee, would have decreased the
number of Units that should have Vested and the corresponding cash to which the
Employee was entitled, the Employee will refund to the Company the difference
between what the Employee received and what the Employee should have received;
provided that (i) the value of any difference to be refunded will be determined
net of withholding and (ii) no refund will be required for cash payments
delivered more than three years prior to the date on which the Company is
required to prepare the applicable restatement. The value of any difference to
be refunded will be determined in the reasonable discretion of the Committee in
a manner consistent with regulations the Securities and Exchange Commission may
adopt pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
9.    Miscellaneous.


(a)Adjustments Based on Certain Changes in the Common Stock. In the event of any
stock split, reverse stock split, stock dividend, recapitalization or similar
change affecting the Common Stock, the Award shall be equitably adjusted.


(b)No Voting Rights. The Award shall not be interpreted to bestow upon the
Employee any equity interest or ownership in the Company or any Affiliate.


(c)No Assignment. No right or benefit or payment under the Plan shall be subject
to assignment or other transfer nor shall it be liable or subject in any manner
to attachment, garnishment or execution.


(d)Withholding. The Employee is responsible for payment of any taxes required by
law to be withheld by the Company with respect to an Award. To facilitate that
payment, the Company will, to the extent permitted by law, retain from the
aggregate cash payable to the Employee under the Award that amount of cash
necessary for payment of the minimum tax withholding amount.


(e)Employment Rights, This Agreement shall not create any right of the Employee
to continued employment with the Company or its Affiliates or limit the right of
Company or its Affiliates to terminate the Employee's employment at any time and
shall not create any right of the Employee to employment with the Company or any
of its Affiliates. Except to the extent required by applicable law that cannot
be waived, the loss of the Award shall not constitute an element of damages in
the event of termination of the Employee's employment even if the termination is
determined to be in violation of an obligation of the Company or its Affiliates
to the Employee by contract or otherwise.


(f)Unfunded Status. The obligations of the Company hereunder shall be
contractual only. The Employee shall rely solely on the unsecured promise of the
Company and nothing herein shall be construed to give the Employee or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company or any Affiliate.


(g)Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision will
be construed by modifying or





--------------------------------------------------------------------------------




limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable law.


(h)Governing Law. This Agreement and all actions arising in whole or in part
under or in connection herewith, will be governed by and construed in accordance
with the domestic substantive laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.


(i)Conflicts. To the extent there are any conflicts between provisions this
Agreement and any applicable employment agreement entered into between Employee
and the Company or its subsidiaries, the provisions of such employment agreement
shall govern and nothing in this Agreement shall in any way amend, supersede or
otherwise change any provisions or rights contained in such employment
agreement.


(j)409A. The Award shall be construed and administered consistent with the
intent that it be at all times in compliance with, or exempt from, the
requirements of Section 409A of the Internal Revenue Code and the regulations
thereunder.


(k)Amendment. This Agreement may be amended only by mutual written agreement of
the parties.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Xerium Technologies, Inc. has executed this LTIP Award
Agreement as of the date first written above.
Xerium Technologies, Inc.


By:__________________    
Name:     Michael F. Bly
Title:     Executive Vice President of Global Human
Resources






Acknowledged and agreed: Employee


By: ______________________    
Name: ___________________











--------------------------------------------------------------------------------




Schedule 1
Grant Date:             May 30, 2017
Number of Phantom Stock Units:     [__________]
Allocation of Phantom Stock Units Granted:
Number of Time-Based Units
Number of Performance-Based Units
_____________________
______________________














--------------------------------------------------------------------------------




Schedule 2


Performance-Based Unit Vesting


•Vesting of Performance-Based Units shall occur in two (2) ways:
 
•
One-half of the Employee's Performance-Based Units shall vest based on the
Company's three-year cumulative Adjusted EBITDA goal ("Adjusted EBTIDA Units")



•
One-half of the Employee's Performance-Based Units shall vest based upon the
Company’s three-year average Return on Net Assets ("RONA") (such Units, the
"RONA Units")



•Performance Metrics


•
Cumulative Adjusted EBITDA:



•
Cumulative Adjusted EBITDA Definition: "Cumulative Adjusted EBITDA" means the
cumulative "Adjusted EBITDA," as such term is defined in the Xerium
Technologies, Inc. Form 10-K for the year ended December 31, 2016, for fiscal
years 2017, 2018 and 2019.



•
Cumulative Adjusted EBITDA Target: The Cumulative Adjusted EBITDA target for the
2017-2019 performance period shall be such amount as is set by the Compensation
Committee ("Target"), as may be adjusted from time to time.



•
Cumulative Adjusted EBITDA Payout: The Adjusted EBITDA Units that may vest will
range from 50% to 200% of the Employee's total Adjusted EBITDA Units. Upon
attainment of the Committee approved Threshold, the Adjusted EBITDA Units will
begin vesting on a straight-line basis from 50% to 100% at 100% of Target.
Performance from Target to the Committee approved Cap, will begin vesting on a
straight-line basis from 100% at Target to 200% at the Committee approved Cap,
interpolation in between.

The following table sets forth the performance requirements and respective
payout amounts.
Table of Adjusted EBITDA Performance Payout
Adjusted EBITDA Achievement
Payout %
Threshold
50.0%
Target
100.0%
Cap
200.0%



•
Return on Net Assets (RONA):



•
RONA and Average RONA Definition: “RONA,” for any fiscal year end, means the
Company’s “Adjusted EBITDA” (as defined above) as of the end of such fiscal year
divided by the average net assets (Net asset figure is calculated as average of
last 5 quarter ends), excluding cash, goodwill, intangible assets, notes
payable, current and long term debt, current and long term capital leases, net
current and long term pension obligations and all income tax related balance
sheet accounts. “Average RONA” means the average of the RONA as of the end of
fiscal years 2017, 2018 and 2019.










--------------------------------------------------------------------------------




•
Average RONA Target: The Average RONA target for the 2017-2019 performance
period shall be such amount as is set by the Compensation Committee ("Target"),
as may be adjusted from time to time.



•
Cumulative RONA Payout: The RONA Units that may vest will range from 50% to 200%
of the Employee's total RONA Units. Upon attainment of the Committee approved
Threshold, the RONA Units will begin vesting on a straight-line basis from 50%
to 100% at 100% of Target. Performance from Target to the Committee approved
Cap, will begin vesting on a straight-line basis from 100% at Target to 200% at
the Committee approved Cap, interpolation in between.

The following table sets forth the performance requirements and respective
payout amounts.
Table of RONA Payout
Average RONA Achievement
Payout %
Threshold
50.0%
Target
100.0%
Cap
200.0%



Currency Adjustments. The final Cumulative Adjusted EBITDA and Average RONA will
be adjusted at the end of the performance period to reflect currency
fluctuations relative to the US$ in all markets. Any adjustments made will be
based on the following budgeted rates:


2017
 
 
Budget
 
YTD
 
 
Dec
AvgRate
EUR
1.070000
AvgRate
USD
1.00
AvgRate
ARS
0.055556
AvgRate
AUD
0.700000
AvgRate
BRL
0.289855
AvgRate
CAD
0.699301
AvgRate
CHF
1.030928
AvgRate
CNY
0.137931
AvgRate
EUR
1.070000
AvgRate
GBP
1.310000
AvgRate
JPY
0.008333
AvgRate
MXN
0.045662
AvgRate
SEK
0.125628
AvgRate
TRY
0.312500








